Citation Nr: 0630181	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two daughters




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1945.  The veteran died in January 2004, and the 
appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 RO rating decision, which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  

In March 2006, the appellant and two of her daughters with 
the veteran appeared at the RO and testified at a video 
conference hearing that was conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.  

The Board notes that the RO has addressed the issue of 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) in the following 
documents:  statement of the case of October 2004, 
supplemental statement of the case of March 2005, and 
supplemental statement of the case of August 2005.  While the 
RO has also certified the issue for appeal in March 2006, the 
Board observes that the Board does not have jurisdiction to 
decide the matter because the issue is not in proper 
appellate status for the following reason.  The appellant has 
not actually expressed disagreement with such decision, and 
has not submitted a substantive appeal on the issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file, to obtain a medical opinion addressing the underlying 
issue, and to ensure that the appellant has been afforded due 
process in regard to claim development.  

First, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  A preliminary review of 
the record indicates that the RO has not sent the appellant 
any VCAA notice relevant to her claim for service connection 
for the cause of the veteran's death.  Thus, this due process 
deficiency should be addressed on remand.  

Second, the RO should obtain all treatment records in the 
period of time leading up to the veteran's death, to include 
any terminal hospital records.  The claims file contains the 
veteran's death certificate, indicating that the sole and 
immediate cause of death was lung cancer, but there is no 
indication of whether the veteran was an inpatient at the 
time of death.  Moreover, there is no record of treatment for 
the lung cancer.  The RO should ensure that all medical 
evidence pertinent to the appellant's appeal is obtained for 
inclusion in the file.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Third, the Board notes that there are two VA medical opinions 
of record that were received in connection with the 
appellant's claim.  The appellant claims in part that the 
veteran's service-connected post-traumatic stress disorder 
led to his smoking, which in turn resulted in lung cancer.  
The death certificate lists lung cancer as the cause of 
death.  A September 2005 medical opinion indicates that it 
was likely that the veteran's anxiety, which was a part of 
his PTSD, caused his excessive smoking; however, the opinion 
was only speculative in that it only stated that the smoking 
"may have contributed" to the veteran's terminal cancer.  
There were no medical records upon which to render a more 
definitive opinion.  In light of the appellant's contentions, 
and after obtaining all treatment records of the veteran 
prior to his death, the RO should seek a relevant VA medical 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the appellant 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the claim of entitlement to 
service connection for the cause of the 
veteran's death.  This notice should 
include advising the appellant as to what 
information and evidence that is 
necessary to substantiate her claim; what 
specific evidence and information, if 
any, she is responsible for providing to 
VA; what evidence VA will obtain on her 
behalf; and to submit any evidence in her 
possession relevant to her claim.  The RO 
should then ensure that it has assisted 
the appellant by obtaining any identified 
evidence to substantiate her claim.  

2.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers (VA or non-VA) 
where the veteran received medical 
treatment, particularly for lung cancer, 
prior to his death including any terminal 
hospital records.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records.  Responses, 
negative or positive, should be 
associated with the claims file.

3.  Thereafter, the RO should arrange for 
the claims file to be reviewed by a VA 
physician in order to clarify the cause of 
the veteran's death and the etiology of 
the condition(s) that led to the cause of 
the veteran's death.  The physician is 
requested to identify all immediate, 
underlying and contributory causes of 
death, to include identifying any 
disability that contributed substantially 
or materially to the veteran's death, or 
combined with other disability led to 
death, or aided or lent assistance to the 
cause of death.  In particular, the VA 
physician is requested to provide an 
opinion as to the likelihood that the 
veteran's history of smoking played any 
causal or contributory role in his death.  
To that end, the physician's attention is 
directed to the September 2005 VA medical 
opinion in the record.  The rationale for 
all opinions expressed should be provided, 
with reference to supporting information 
and findings in the claims file.

4.  Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim, based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the appellant and her 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


